       Case 5:15-cv-06480-BMS Document 104 Filed 02/05/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WINN-DIXIE STORES, INC., and              )
BI-LO HOLDINGS, LLC,                      )              Case No.: 15-6480
                     Plaintiffs           )
                                          )
                                          )              Related Action:
       v.                                 )              Master File No. 06-0620
                                          )
EASTERN MUSHROOM                          )
MARKETING COOPERATIVE, INC.,              )
et al.                                    )
                  Defendants              )

            DEFENDANT CARDILE MUSHROOMS, INC.’S JOINDER TO
            MOTIONS TO DISMISS THE FIRST AMENDED COMPLAINT

       Defendant Cardile Mushrooms, Inc. (“Cardile Mushrooms”) hereby joins in Certain

Defendants’ Motion to Dismiss the First Amended Complaint (ECF #99), Creekside Mushroom,

Ltd.’s Motion to Dismiss Winn-Dixie and Bi-Lo Holdings, LLC’s First Amended Complaint (ECF

#101), and Giorgi Mushroom Co. and Giorgio Foods, Inc.’s Motion to Dismiss Winn-Dixie’s First

Amended Complaint (ECF #102).

                                          Respectfully submitted,

Dated: February 5, 2019                   /s/ Gary J. McCarthy
                                          Gary J. McCarthy, Esquire
                                          McCarthy Weidler P.C.
                                          2000 Market St., Ste. 2820
                                          Philadelphia, PA 19103
                                          Telephone: (215) 644-8580
                                          gmccarthy@mccarthypc.com

                                          Counsel for Defendant Cardile Mushrooms, Inc.




                                              1
        Case 5:15-cv-06480-BMS Document 104 Filed 02/05/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Joinder was served on

counsel for all parties to this civil action by filing the same pursuant to the ECF filing system of

the United States District Court for the Eastern District of Pennsylvania.



                                       /s/ Gary J. McCarthy




                                                  2
